 

Exhibit 10.23

COMMERCIAL LEASE

This Lease is made and entered into between E & E Plaza, LLC, herein called
Lessor, and Fulgent Therapeutics, LLC. herein called Lessee.
[ghndawbjqlde000001.jpg]

Lessee hereby offers to lease from Lessor the premises situated in the City of
 Temple City County [ghndawbjqlde000002.jpg]of Los Angeles,
State of California, described as 4978 Santa Anita Ave. #101,#102,#103,#104,#105,#201,#202,#203,#204&,#205, Temple
City, CA 91780 , with approximate 12,095 square feet upon the following TERMS
and CONDITIONS:

1.

Term and Rent. Lessor demises the above premises for a term of Three (3) years,
commencing on February 1, 2018 and terminating on January 31, 2021 or sooner as
provided herein at the annual rental Two Hundred Sixty-eight Thousand Five
Hundred Nine Dollars ( $268,509.00 ) payable in equal monthly installments of
$22,375.75 in advance on the first day of each month for that month's rent
during the term of this lease. All rental payments shall be made to E & E Plaza,
LLC at the following address: Ideal Property at 625 East Main Street Alhambra CA
91801

2.

Late Charge. In the event Tenant is more than Five (5) days late in paying any
installment of Rent due under this Lease, Tenant shall pay landlord a late
charge equal to 5% of the delinquent Installment of rent.

3.

Security Deposit. Lessee shall deposit with Lessor on the signing of this lease
the sum of Twenty Thousand Nine Hundred Fifty-Four Dollars and 37 Cents (
$20,954.37 ) which is transferred from existing lease agreement as security for
the performance of Lessee's obligations under this lease, including without
limitation the surrender of possession of the premises to Lessor as herein
provided. If Lessor applies any part of the deposit to cure any default of
Lessee, Lessee shall on demand deposit with Lessor the amount so applied so that
Lessor shall have the full deposit on hand at all times during the term of this
lease.

4.

Adjustment to the Rent. The monthly rent of $22,375.75 ($1.85/sq.ft.) specified
herein shall be fixed and no adjustment in this three years lease.

5.

Use. Lessee shall use and occupy the premises for Lab and Pharmaceutical
Business. The premises shall be used for no other purpose. Lessor represents
that the premises may lawfully be used for such purpose.

6.

Care and Maintenance of Premises. Lessee acknowledges that the premises are
generally in good order and repair, unless otherwise indicated herein. Lessee
shall, at his own expenses and at all times, maintain the premises in good and
safe condition, including plate glass, flooring, painting, interior walls,
electrical wiring & lights, plumbing, HVAC system, front iron sliding gate and
any other system or equipment exclusively used for that premises and shall
surrender the same, at termination hereof, in as good condition as received,
normal wear and tear excepted. Lessee shall be responsible for all repairs
required, except the roof, exterior walls, and structural foundations, which
shall be maintained and repaired by Lessor.

7.

Alterations. Lessee shall not, without first obtaining the written consent of
Lessor, make any alterations, additions, or improvements, in, to or about the
premises.

8.

Ordinances and Statutes. Lessee shall comply with all statutes, ordinances and
requirements of all municipal, state and federal authorities now in force, or
which may hereafter be in force, pertaining to the premises, occasioned by or
affecting the use thereof by Lessee.

9.

Assignment and Subletting. Lessee shall not assign this lease or sublet any
portion of the premises without prior written consent of the Lessor, which shall
not be unreasonably withheld. Any such assignment or subletting without consent
shall be void and Lessor, at his/her option, may terminate this lease.

10.

Utilities. All applications and connections for necessary utility services on
the demised premises shall be made in the name of Lessee only, and Lessee shall
be solely liable for utility charges as they become due, including but not
limited, those for electricity, and telephone services. Lessor shall be
responsible for water, trash pick-up (two trash bin with 2 times each per week)
and gardening service.

1

--------------------------------------------------------------------------------

 

11.

Entry and Inspection. Lessee shall permit Lessor or Lessor's agents to enter
upon the premises at reasonable times and upon reasonable notice, for the
purpose of inspecting the same, and will permit Lessor at any time within sixty
(60) days prior to the expiration of this lease, to place upon the premises any
usual "To Let" or "For Lease" signs, and permit persons desiring to lease the
same to inspect the premises thereafter.

12.

Possession. If Lessor is unable to deliver possession of the premises at the
commencement hereof, Lessor shall not be liable for any damage caused thereby,
nor shall this lease be void or voidable, but Lessee shall not be liable for any
rent until possession is delivered. Lessee may terminate this lease if
possession is not delivered within 30 days of the commencement of the term
hereof.

13.

Indemnification of Lessor. Lessor shall not be liable for any damage or injury
to Lessee, or any other person, or to any property, occurring on the demised
premises or any part thereof, and Lessee agrees to hold Lessor harmless from any
claims for damages, no matter how caused.

14.

Insurance. Lessee, at his expense, shall maintain plate glass and public
liability insurance including bodily injury and property damage insuring Lessee
and Lessor with minimum coverage as follows:

$ 1,000,000 for general liability insurance.

Lessee shall provide Lessor with a Certificate of Insurance showing Lessor as
additional insured. The Certificate shall provide for a ten-day written notice
to Lessor in the event of Cancellation or material change of coverage. To the
maximum extent permitted by insurance policies, which may be owned by Lessor or
Lessee, Lessee and Lessor, for the benefit of each other, waive any and all
rights of subrogation, which might otherwise exist.

Tenant shall indemnify and hold Landlord harmless from and against any and all
claims arising from Tenant's use or occupancy of the premises or from the
conduct of its business or from any activity, work, or things which may be
permitted or suffered by tenant in or about the premises including all damages,
costs, attorney's fees, expenses and liabilities incurred in the defense of any
claim or action or proceeding arising there from. Except for Landlord's willful
or grossly negligent conduct, Tenant hereby assumes all risk of damage to
property or injury to person in or about the premises from any cause, and Tenant
hereby waives all claims in respect thereof against Landlord.

Except for Landlord's willful or grossly negligent conduct, Tenant hereby agrees
that Landlord shall not be liable for any injury to Tenant's business or loss of
income there from or for damage to the goods, wares, merchandise, or other
property of Tenant. Tenant's employees, invitees, customers or any other person
in or about the premises: nor shall Landlord be liable for injury to the person
of Tenant, Tenant's employees, agents, contractors, or invitees, whether such
damage or injury is caused by or results from fire, steam, electricity, gas,
water or rain, or from the breakage, leakage, obstruction or other defects of
pipes, sprinklers, wires, appliances, plumbing, air-conditioning, or lighting
fixtures, or from any other cause, weather such damage results from conditions
arising upon the premises or upon other portions of the building in which the
premises are a part, or from any other sources or places. Landlord shall not be
liable to Tenant for any damages arising from any act or neglect of any other
tenant, if any, of the building in which the premises are located.

15.

Eminent Domain. If the premises or any part thereof or any estate therein, or
any other part of the building materially affecting Lessee's use of the
premises, shall be taken by eminent domain, this lease shall terminate on the
date when title vests pursuant to such taking. The rent, and any additional
rent, shall be apportioned as of the termination date, and any rent paid for any
period beyond that date shall be repaid to Lessee. Lessee shall not be entitled
to any part of the award for such taking or any payment in lieu thereof, but
Lessee may file a claim for any taking of fixtures and improvements owned by
Lessee, and for moving expense.

16.

Destruction of Premises. In the event of a partial destruction of the premises
during the term hereof, from any cause, Lessor shall forthwith repair the same,
provided that such repairs can be made within sixty (60) days under existing
governmental laws and regulations, but such partial destruction shall not
terminate this lease, except that Lessee shall be entitled to a proportionate
reduction of rent while such repairs are being made, based upon the extent to
which the making of such repairs shall interfere with the business of Lessee on
the premises. If such repairs cannot be made within said sixty (60) days,
Lessor, at his option, may make the same within a reasonable time, this lease
continuing in effect with the rent proportionately abated as aforesaid, and in
the event that Lessor shall not elect to make such repairs which cannot be made
within sixty (60) days, this lease may be terminated at the option of either
party. In the event that the building in which the demised premises may be
situated is destroyed to an extent of not less than one-third of the replacement
costs, thereof, Lessor may elect to terminate this lease whether the demised
premises be injured or not. A total destruction of the building in which the
premises may be situated shall terminate this lease.

2

--------------------------------------------------------------------------------

 

17

Lessor's Remedies on Default. If Lessee shall default in the payment when due of
any installment of rent herein or in the performance of any other convenant or
obligation of Lessee herein, Lessor shall forward written notice, as provided
herein, of such default to Lessee, and failure of Lessee to cure such default
within Three (3) days after the date of receipt of such notice with respect to a
default in the payment of rent or within Thirty (30) days after the date of
receipt of such notice with respect to any other default of Lessee (or, if such
other default cannot be cured within such Thirty(30) day period, within such
reasonable additional time as is necessary to cure such other default, provided
that Lessee pursues cure diligently and in good faith), shall thereafter allow
Lessor to pursue all remedies provided to Lessor pursuant to state law
applicable.

18

Tax Increase. In the event there is any increase during any year of the term of
this lease in the City, County or State real estate taxes over and above the
amount of such taxes assessed for the tax year during which the term of this
lease commences, whether because of increased rate or valuation, Lessee shall
pay to Lessor upon presentation of paid tax bills an amount equal to 0% of the
increase in taxes upon the year extending beyond the term of the lease, the
obligation of Lessee shall be proportionate to the portion of the lease term
included in such year. (N/A)

19

Common Area Expense. In the event the demised premises are situated in a
shopping center or in commercial building in which there are common areas,
Lessee agrees to pay his pro-rata share of maintenance, taxes, and insurance for
the common area. (N/A)

20

Attorney's Fees. In case lawsuit should be brought for recovery of the premises,
or for any sum due hereunder, or because of any act which may arise out of the
possession of the premises, by either party, the prevailing party shall be
entitled to all costs incurred in connection with such action, including a
reasonable attorney's fee.

21

Notices. Any notice which either party may or is required to give, shall be
given by mailing the same, postage prepaid, to Lessee at the premises, or Lessor
at the address shown below, or at such other places as may be designated by the
parties from time to time.

22

Heirs, Assigns, Successors. This lease is binding upon and insures to the
benefit of the heirs, assigns and successors in interest to the parties.

23

Options to Renew. Provided that Lessee is not in default in the performance of
this lease, Lessee shall have one option to renew the lease for additional Three
(3) years commencing at the expiration of the initial lease term. All of the
terms and conditions of the lease shall apply during the renewal term. The
option shall be exercised by written notice given to Lessor not less than 60
days prior to the expiration of the initial lease term. If notice is not given
in the manner provided herein within the time specified, this option shall
expire.

24

Subordination. This lease is and shall be subordinated to all existing and
future liens and encumbrances against the property.

25

Estoppels Certificate. Each party, within (10) days after notice from the other
party, shall execute and deliver to the other party a certificate stating that
this Lease is unmodified and in full force and effect, or in full force and
effect as modified, and stating the modification. The certificate shall also
state the amount of minimum monthly rent, the dates to which the rent has been
paid in advance, and the amount of any security deposit or prepaid rent, if any,
as well as acknowledging that there are not, to that party's knowledge, any
uncured defaults on the part of the other party, or specifying such defaults, if
any, which are claimed. Failure to deliver such a certificate within the ten
(10) day period shall be conclusive upon the party failing to deliver the
certificate to the benefit of the party requesting the certificate that this
Lease is in full force and effect, that there are no uncured defaults hereunder,
and has not been modified except as may be represented by the party requesting
the certificate.

26

Covenants and conditions. Each provision of this lease performable by Tenant
shall be deemed both a covenant and a condition.

27

Choice of Law. The parties hereto agree that the laws of the State of California
shall govern this Lease.

28

Tenant Improvement. Lessee takes all existing units in it's as-is condition and
no improvements required now.

3

--------------------------------------------------------------------------------

 

29

Miscellaneous. The detailed square footage and security deposit for each unit
are as following:

 

#101 & #102

 

1350 sq.ft.

 

$1,998.00

#103

 

948 sq.ft.

 

$1,516.80

#104

 

1260 sq.ft.

 

$1,864.80

#105

 

1200 sq.ft.

 

$1,776.00

#201

 

1002 sq.ft.

 

$1,603.20

#202

 

729 sq.ft.

 

$911.25

#203

 

2500 sq.ft.

 

$3,996.00

#204

 

1118 sq.ft.

 

$2,873.28

#205

 

1988 sq.ft.

 

$4,415.04

Total

 

12095 sq.ft.

 

$20,954.37

 

Entire Agreement. The foregoing constitutes the entire agreement between the
parties and may be modified only by a writing signed by both parties.

Signed this 31st Day of January, 2018

 

By

 

/s/ James Xie

 

By

 

/s/ Marlene Xu

Lessee:

 

Fulgent Therapeutics, LLC

 

Lessor:

 

E&E Plaza, LLC

 

 

 

 

 

COO

 

MEMBER

Title:

 

 

Title:

 

 

4